PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/722,900
Filing Date: 2 Oct 2017
Appellant(s): Kondiles et al.



__________________
Timothy D. Taylor Reg. No. 76643
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellants argument:

 	Bernhardt does not teach or suggest randomly assigning the subset of records between a set of nodes.  As such, one of ordinary skill in the art would not look to Bernhardt’s method of utilizing a randomizing function to create a randomized record value to identify a subset of records to approximate a larger database as any way of randomly assigning subsets of data rows between Barsness’s set of nodes.  Generating a randomized record value for each record stored in a database would not randomly assign any of the subsets of data rows to a first set of nodes and further would not randomly assign all of the rows the function was applied on between the first set of node.  The substitution or combining Bernhardt’s method of utilizing a randomizing function to identifying a subset of records of a database to approximate the database with Barsness’s set of nodes would not predictably yield the above limitation of claim 1



Examiner’s response:
	Appellant’s arguments are not found persuasive because firstly, Bernhardt is directed to quickly identifying random subset of the data in a large data base such that only a subset of data is retrieved in a shorter time and also the subset represents the entire database. In order to do so, Bernhardt teaches that a selection attribute from a database of records is chosen, scanned in a database and randomizing function is applied to create a randomized record value. The selection is then applied to identify records for inclusion within the subset of records. Bernhardt suggests that such a selection of randomized record value not only takes up less memory but the database can also be evaluated and scanned much more quickly. [0007-0010]. Secondly, Bernhardt teaches that such randomization process is performed using SQL statement wherein a database management system can execute queries and send portion of data resulting from the queries to a client computer that has a need of subset of data from the main database (Bernhardt:  #18 in Fig 2). 
 	In this regard, Barsness desires database tables representing subsets of records, which satisfies the selection criteria, for example, subset attribute criteria (Barsness: 0006), and Bernhardt teaches RAND function applied to the selected subsets of records to return the results depends on the defined argument. According to Bernhardt [0022]   a certain fraction of cases or records, that represent the larger data base, are identified; a randomizing function is applied to the attribute to determine if a selection criteria is satisfied; and if satisfied the record is added to the subset of records [0024].  RAND function on the subsets of records performs counts and calculate the fraction of the table in the sample by dividing the desired number of subset records as detailed in  Thus, Bernhardt teaches large database divided into multiple subset of records defining subset, which is also the process of Barsness because Barsness distributes the data from a database across plurality of nodes, to create plural database portions. One of an ordinary skill in the art would be motivated to use randomization function taught by Bernhardt to not only select a subset of records in a large database (of Bernhardt) but further extrapolate the randomization to the database spread over multiple nodes of Barnsness. The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US at 398. 
 	Bernhardt and Barsness constitute analogous art and hence, one of an ordinary skill in the art would have been motivated to look to the teachings of Bernhardt to modify Barnsess i.e., utilize the randomizing function to create randomize record variable value assigned to subsets of data of Barsness and also further randomly assign subsets of records to subset of data rows at nodes of a larger database (of Bareness), with an expectation to not only reduce the usage of memory for overheads (Barsness-[0004] and Bernhardt-[0009]) and increase the database efficiency (Barsness), but also to evaluate the data quickly (Bernhardt-0009). The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398. Therefore, the argument that one of an ordinary skill in the art  generating a randomized record value for each record stored in a database would not randomly assign any of the subsets of data rows to a first set of nodes and further would not randomly assign all of the rows the function was applied on between the first set of node, is not found persuasive.
	Accordingly, it is a suggested combination of Bernhardt and Barsness that teaches the limitation, not a single taken alone reference as argued by the appellants.
 
Appellants argument:

	Appellant argues (p-7) that modifying Bernhardt’s technique as required by the rejection would require an impermissible change in the principle of operation of Bernhardt and render Bernhardt’s technique unsatisfactory. 
Examiner’s response:
  	Appellants’ arguments are not persuasive because the rejection does not propose modification of the teachings of Bernhardt.  Instead, the rejection relies on the teachings of Bernhardt to modify the method of Barsness i.e., apply the function of randomization to any dataset within the nodes or between set of nodes.

Appellant argument:

	Appellant argues (p-8) that Corbett does not cure deficiencies.
Examiner’s response
 	 Examiner relies on Bernhardt for the argued limitations and addressed the arguments regarding the same. Hence, the rejection has been maintained for the reasons above.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Srirama Channavajjala/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        

Conferees:

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.